DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11, 14, 23-24, 30-33, 37-38, 41, 43 and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 6 and 49, the recitation “at least one plug body” implies more than an outer plug body and an inner plug body.  Applicant’s disclosure, as originally filed, provides support for only one or two plug bodies (elected species Fig. 12) not more. This recitation introduces a range without an upper limit. 
In claim 6, the recitation “wherein the one-part and two-part closure helically wound structure portions are dimensionally similar………………….with the closure mechanism.” seeks to introduce new matter.  Applicant’s disclosure does not describe nor any sort of dimensional similarity between the one-part and two-part closure. 
In claims 6, 47 and 49, the recitation “non-radiused edges” seeks to introduce new matter by introducing shapes or geometries of the edges not supported by Applicant’s disclosure, as originally filed. 
. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11,14, 23-24, 30, 32-33, 37-38, 41, 43 and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the recitation “dimensionally similar” renders the claim vague and indefinite because it is unclear what structural relationship is being claimed. 
In claims 6, 47 and 49, the recitation “non-radiused edges” renders the claim vague and indefinite because it is unclear what specific structure or geometry is being claimed.  Are the edges straight, non-circular (for e.g. portion of an ellipse), etc. 
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered and are addressed in the rejections in this office action.   The Examiner is maintaining the rejection under 35 USC 112 first paragraph of claims 6 and 49 for the recitation “at least one plug body” because this recitation introduces a range without an upper limit (see MPEP 2163.05).  Non-application of prior art indicates allowable subject matter provided the rejections made in this office action are overcome. 

Allowable Subject Matter
Claims 15, 27, 31, 34-36, 39-40, 42, and 44-46 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

February 25, 2021
/Anu Ramana/Primary Examiner, Art Unit 3775